     Case 2:11-cv-00518-TLN-KJN Document 243 Filed 02/24/21 Page 1 of 2


 1    Harrison J. Frahn IV (SBN: 206822)
      hfrahn@stblaw.com
 2    Michael R. Morey (SBN: 313003)
      michael.morey@stblaw.com
 3    Justin J. Calderon (SBN: 321405)
      justin.calderon@stblaw.com
 4    Kourtney J. Kinsel (SBN: 324370)
      kourtney.kinsel@stblaw.com
 5    Raul G. Duran (SBN: 324248)
      raul.duran@stblaw.com
 6    SIMPSON THACHER & BARTLETT LLP
      2475 Hanover Street
 7    Palo Alto, California 94304
      Telephone:      (650) 251-5000
 8    Facsimile:      (650) 251-5002

 9    Attorneys for Plaintiff Anthony Penton

10

11
                                      UNITED STATES DISTRICT COURT
12
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                         SACRAMENTO DIVISION
14

15     ANTHONY PENTON,                                Case No. 2:11-cv-0518 TLN KJN P
16                       Plaintiff,                  [PROPOSED] ORDER GRANTING
                                                     PLAINTIFF ANTHONY PENTON’S
17                                                   REQUEST TO SEAL DOCUMENTS
              v.
                                                     PURSUANT TO LOCAL RULE 141
18
       LAYTON JOHNSON, JR., JAMES
19     WALKER, TIMOTHY VIRGA, BRYAN
       DONAHOO, JOLENE NUNEZ, JANICE
20     BRADFORD, ROLF MORROW, RONALD
       GADDI, JOHN LYNCH, GILBERT SALAS,
21     AND DOES 1 THROUGH 13,
22
                         Defendants.
23

24

25

26
27

28

     ORDER                                                  CASE NO. 2:11-CV-00518-TLN-KJN
     Case 2:11-cv-00518-TLN-KJN Document 243 Filed 02/24/21 Page 2 of 2


 1              Plaintiff is a state prisoner, proceeding through counsel. Compelling reason appearing,

 2    IT IS HEREBY ORDERED that Plaintiff Anthony Penton’s Request to Seal Documents

 3    Pursuant to Local Rule 141 (ECF No. 225) is GRANTED. The Clerk is directed to keep the

 4    non-redacted version of the Declaration of Michael R. Morey in Support of Plaintiff Anthony

 5    Penton’s Renewed Application for Entry of Default Judgment against Jolene Nunez under seal

 6    until further Court order.

 7    Dated: February 24, 2021

 8

 9

10

11
      /pent0518.sea7
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     ORDER                                          1                CASE NO. 2:11-CV-00518-TLN-KJN
